Title: To George Washington from Henry Knox, 29 June 1783
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     West Point 29 June 1783
                  
                  The remainder of the 3d Mas. regiment Amounting to about 256 cannot be in readiness to march untill this afternoon.  Being part of the late 8th they were to be organized, and they were destitute of articles essential to their march.  Captain Cogswell commands them.  The troops who have marched have not their compliment of field officers.  Colonels M. Jackson and Vose have never joined at this post.  Lt Colonel Maxwell and Major Pettingul are unwell here.  I have the honor to be sir Your Excellencys most Obedient Servant 
                  
                     H. Knox
                     
                  
               